--------------------------------------------------------------------------------

Exhibit 10.19
 
EXCLUSIVE PATENT LICENSE AGREEMENT
BETWEEN THE UNIVERSITY OF TEXAS SYSTEM
AND
PEREGRINE PHARMACEUTICALS, INC.
 
THIS Agreement (AGREEMENT) is between the Board of Regents (BOARD) of The
University of Texas System (SYSTEM), an agency of the State of Texas, whose
address is 201 West 7th Street, Austin, Texas 78701, on behalf of the University
of Texas Southwestern Medical Center at Dallas (UT SOUTHWESTERN), a component
institution of SYSTEM, and Peregrine Pharmaceuticals, Inc. (LICENSEE), a
Delaware corporation having a principal place of business located at 14272
Franklin Avenue, Suite 100, Tustin, California 92780.


RECITALS


A.           BOARD owns certain PATENT RIGHTS and TECHNOLOGY RIGHTS related to
LICENSED SUBJECT MATTER, which were developed at UT SOUTHWESTERN.


B.           BOARD desires to have the LICENSED SUBJECT MATTER developed and
used for the benefit of LICENSEE, INVENTORS, BOARD, and the public as outlined
in BOARD’s Intellectual Property Policy.


C.           BOARD and LICENSEE entered into a Patent License Agreement
effective October 8, 1998 (PATENT AGREEMENT) and a Coagulation Patent License
Agreement effective October 8, 1998 (COAGULATION PATENT AGREEMENT).


D.           LICENSEE wishes to obtain a license from BOARD to practice LICENSED
SUBJECT MATTER.


NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, the parties agree as follows:


1.  EFFECTIVE DATE


This AGREEMENT is effective August 1, 2001 (EFFECTIVE DATE).


2.  DEFINITIONS


As used in this AGREEMENT, the following terms have the meanings indicated:


2.1           AFFILIATE means any business entity more than 50% owned by
LICENSEE, any business entity which owns more than 50% of LICENSEE, or any
business entity that is more than 50% owned by a business entity that owns more
than 50% of LICENSEE.


2.2           FIELD means all therapeutic and diagnostic uses.


2.3           INVENTOR(S) means Philip Thorpe and Sophia Ran.
 
 
 
 
Page 1 of 13

--------------------------------------------------------------------------------


 
2.4           LICENSED PRODUCT means any product or service comprising LICENSED
SUBJECT MATTER pursuant to this AGREEMENT.


2.5           LICENSED SUBJECT MATTER means inventions, discoveries and
processes covered by PATENT RIGHTS and/or TECHNOLOGY RIGHTS within FIELD.


2.6           NET SALES means the gross revenues received by LICENSEE, its
AFFILIATES and/or sublicensees from the SALE of LICENSED PRODUCTS less sales
and/or use taxes actually paid, import and/or export duties actually paid,
outbound transportation prepaid or allowed, and amounts allowed or credited due
to returns (not to exceed the original billing or invoice amount).


In the event that LICENSED PRODUCTS are SOLD in the form of a combination
product containing one or more active ingredients other than LICENSED PRODUCTS,
NET SALES for such combination products shall be calculated by multiplying
actual NET SALES of the combination product by the fraction A/(A+B) where A is
the invoice price of the LICENSED PRODUCT if SOLD separately and B is the total
invoice price of any other active component or components in the combination if
SOLD separately by LICENSEE or sublicensee; provided, however that the resulting
value of such NET SALES of combination products shall not be less than 50% of
the value of the NET SALES of the LICENSED PRODUCTS had they been SOLD
separately. If, on a country-by-country basis, the LICENSED PRODUCT and other
active component or components in the combination are not SOLD separately in any
country by LICENSEE or sublicensee, NET SALES for purposes of determining
royalties on the combination product shall be calculated by multiplying actual
NET SALES of such combination product by the fraction C/(C+D) where C is
LICENSEE’s or sublicensee’s total actual cost of the LICENSED PRODUCT and D is
the total actual cost of the other active ingredient(s) included in the
combination product at such point; provided, however that the resulting value of
such NET SALES of combination products shall not be less than 50% of the value
of the actual cost of the LICENSED PRODUCTS.


2.7           PATENT RIGHTS means BOARD’s rights in information or discoveries
covered in patents, and/or patent applications, whether domestic or foreign, and
all divisionals, continuations, continuations-in-part, reissues, reexaminations
or extensions thereof, and any letters patent that issue thereon, as defined in
Exhibit 1 attached hereto.


2.8           SALE, SELL or SOLD means the transfer or disposition of a LICENSED
PRODUCT for value to a party other than LICENSEE.


2.9           TECHNOLOGY RIGHTS means BOARD’s rights in technical information,
know-how, processes, procedures, compositions, devices, methods, formulas,
protocols, techniques, software, designs, drawings or data created by INVENTORS
at UT SOUTHWESTERN before the EFFECTIVE DATE relating to cancer treatment using
antibodies to aminophospholipids which are not covered by PATENT RIGHTS but
which are necessary for practicing the PATENT RIGHTS.


3.  WARRANTY: SUPERIOR-RIGHTS


3.1           Except for the rights, if any, of the Government of the United
States of America (“Government”), as set forth below, BOARD represents and
warrants its belief that (1) it is the owner of the entire right, title, and
interest in and to LICENSED SUBJECT MATTER, (2) it has the sole right to grant
licenses thereunder, and (3) it has not knowingly granted licenses thereunder to
any other entity that would restrict rights granted to LICENSEE except as stated
herein.
 
 
 
 
Page 2 of 13

--------------------------------------------------------------------------------


 
3.2           LICENSEE understands that the LICENSED SUBJECT MATTER may have
been developed under a funding agreement with the Government and, if so, that
the Government may have certain rights relative thereto. This AGREEMENT is
explicitly made subject to the Government’s rights under any pre-existing
agreement and any applicable law or regulation. If there is a conflict between
any such agreement, applicable law or regulation and this AGREEMENT, the terms
of such Government agreement, applicable law or regulation shall prevail.


3.3           LICENSEE understands and acknowledges that BOARD, by this
AGREEMENT, makes no representation as to the operability or fitness for any use,
safety, efficacy, approvability by regulatory authorities, time and cost of
development, patentability, and/or breadth of the LICENSED SUBJECT
MATTER.  BOARD, by this AGREEMENT, also makes no representation as to whether
there are any patents now held, or which will be held, by others or by BOARD
which may be dominant or subordinate to PATENT RIGHTS, nor does BOARD make any
representation that the inventions contained in PATENT RIGHTS do not infringe
any other patents now held or that will be held by others or by BOARD.


4.  LICENSE


4.1           BOARD hereby grants to LICENSEE a worldwide, royalty-bearing,
exclusive license under LICENSED SUBJECT MATTER to manufacture, have
manufactured, use, import, offer for SALE, and/or SELL LICENSED PRODUCTS for use
within FIELD.  This grant is subject to the payment by LICENSEE to BOARD of all
consideration as provided herein, and is further subject to rights retained by
BOARD to:


a.           publish the general scientific findings from research related to
LICENSED SUBJECT MATTER subject to the terms of Article 13, Confidential
Information; and


b.           use LICENSED SUBJECT MATTER for research, teaching and other
educationally-related purposes.


4.2           LICENSEE may extend the license granted herein to any AFFILIATE if
the AFFILIATE consents in writing to be bound by this AGREEMENT to the same
extent as LICENSEE.  LICENSEE must deliver to BOARD a true and accurate copy of
such written agreement, and any modification or termination thereof, within 30
days after execution, modification or termination.


4.3           LICENSEE may grant sublicenses consistent with this AGREEMENT if
LICENSEE is responsible for all obligations under this AGREEMENT including the
payment obligations relating to sublicensees pursuant to Article 5 as if they
were those of LICENSEE, whether or not such payments are made by the sublicensee
to LICENSEE.  LICENSEE must deliver to BOARD a true and correct copy of each
sublicense granted by LICENSEE, and any modification or termination thereof,
within 30 days after execution, modification, or termination.  If this AGREEMENT
is terminated, BOARD and UT SOUTHWESTERN agree to accept as successors to
LICENSEE existing sublicensees in good standing at the date of termination,
provided that the sublicensees consent in writing to be bound by all the terms
and conditions of this AGREEMENT.


5.  PAYMENTS AND REPORTS


5.1           In consideration of rights granted by BOARD to LICENSEE under this
AGREEMENT, LICENSEE will pay BOARD the following:
 
 
Page 3 of 13

--------------------------------------------------------------------------------


 
a.           a non-refundable license documentation fee in the amount of
$22,500.00 due and payable within 30 days of LICENSEE’s receipt of a fully
executed AGREEMENT from BOARD;


b.           a minimum yearly royalty of [***] due and payable on January 1 of
each year beginning January 1, 2002 and creditable against royalties due under
5.1c for the respective year;


c.           a running royalty equal to [***] of NET SALES for LICENSED
PRODUCTS, provided however, if LICENSEE pays royalties on a LICENSED PRODUCT
under the COAGULATION PATENT AGREEMENT or the PATENT AGREEMENT, such royalties
are creditable toward royalties due on the same LICENSED PRODUCT pursuant to
this Section 5.1c, up to a total credit of [***] of NET SALES for LICENSED
PRODUCTS;


d.           milestone fees according to the table below, due and payable within
30 days of each milestone event for a LICENSED PRODUCT:



 
Milestone Event
Milestone Fee
   
Initiation of Phase I clinical trials
[***]
   
Initiation of Phase II clinical trials
[***]
   
Initiation of Phase III clinical trials
[***]
   
Filing of a new drug application
[***]
   
Regulatory Approval
[***]
 



For the purpose of this Section, “Initiation” means the date the first patient
is dosed by or on behalf of LICENSEE;


e.           a sublicense fee of [***] of all consideration, other than up-front
cash payments, research and development money, milestones payments for
development milestone events, including, but not limited to, those listed in
Section 5.1d, and royalties on NET SALES, received by LICENSEE from either (1)
any sublicensee pursuant to Section 4.3 herein above, or (2) any assignee
pursuant to Article 9 hereinbelow, including but not limited to, marketing,
distribution, franchise, option, license, or documentation fees, bonus and
milestone payments other than development milestones, and the value of any
equity securities received by LICENSEE less any amounts paid by LICENSEE for
same, within 30 days of LICENSEE’s receipt of any such consideration. The value
of any equity securities will be calculated as the average market value of the
class of stock involved for 5 consecutive days preceding the transfer to
LICENSEE.  In cases where the sublicense agreement calls for payment to LICENSEE
of a premium over the market value, BOARD will also share [***] of the premium
paid to LICENSEE; and


f.           a sublicense fee of [***] of any up-front cash payment or [***],
whichever is less, received by LICENSEE from either (1) any sublicensee pursuant
to Section 4.3 herein above, or (2) any assignee pursuant to Article 9
hereinbelow within 30 days of LICENSEE’s receipt of any such consideration.


5.2           In the event payments to BOARD due under Article 5 are late in
excess of 30 days, a penalty of 5% of the amount due will be assessed and due
additionally from LICENSEE for each such late payment.
 
[***] The following portion has been omitted pursuant to a Confidential
Treatment Request under Rule 24b-2 of the Securities Exchange Act of 1934 and
has been filed separately with the Securities and Exchange Commission.
 
Page 4 of 13

--------------------------------------------------------------------------------


 
5.3           During the term of this AGREEMENT and for 1 year thereafter,
LICENSEE agrees to keep, and to require each of its sublicensees to keep,
complete and accurate records of, respectively, its and its sublicensees’ SALES
and NET SALES under the license granted in this AGREEMENT in sufficient detail
to enable the royalties payable hereunder to be determined.  LICENSEE agrees to
permit an independent accounting firm selected by BOARD and approved by
LICENSEE, such approval not to be unreasonably withheld, at BOARD’s request and
expense and with 14 days written notice, to examine its books, ledgers, and
records during regular business hours, but not more than once in any calendar
year, for the purpose of and to the extent necessary to verify any report
required under this AGREEMENT.  If the amounts due to BOARD are determined to
have been underpaid by 10% or more, LICENSEE will pay the cost of the
examination and all overdue amounts with accrued interest at the highest
allowable rate, provided that such independent accounting firm first agrees in
writing to treat all information learned in connection with such examination as
LICENSEE’s confidential information, in accordance with Article 13 hereof.


5.4           Within 30 days after March 31, June 30, September 30, and December
31, beginning immediately after the first SALE of a LICENSED PRODUCT, LICENSEE
must deliver to BOARD a true and accurate written report, even if no payments
are due BOARD, giving the particulars of the business conducted by LICENSEE and
its sublicensee(s), if any exist, during the preceding 3 calendar months under
this AGREEMENT as are pertinent to calculating payments hereunder. This report
will include at least:



 
a.
the total quantities of LICENSED PRODUCTS produced; and




 
b.
the total SALES by country, product, quantity and extended dollars SOLD, and the
conversion factor used to convert to United States dollars; and




 
c.
the calculation of royalties thereon; and




 
d.
the total royalties computed and due BOARD; and




 
e.
all other amount due BOARD herein.



Simultaneously with the delivery of each report, LICENSEE must pay to BOARD the
amount, if any, due for the period of each report.


5.5           On or before January 1 of each year, irrespective of having a
first SALE or offer for SALE, LICENSEE must deliver to BOARD a written progress
report as to LICENSEE’s (and any sublicensee’s) efforts and accomplishments
during the preceding year in using reasonable diligence to commercialize (as
defined in Section 7.2) LICENSED SUBJECT MATTER and LICENSEE’s (and
sublicensee’s) commercialization plans for the upcoming year.


5.6           All amounts payable here by LICENSEE must be paid in United States
dollars without deductions for taxes, assessments, fees, or charges of any kind.
Royalties accruing on SALES in countries other than the United States must be
paid in United States dollars in amounts based on the rate of exchange as quoted
in the Wall Street Journal (WSJ) as of the last business day of the reporting
period.  If the WSJ does not publish any such rate, a comparable rate
publication will be agreed upon from time to time by the parties, and with
respect to each country for which such rate is not published by the WSJ or in a
comparable publication, the parties will use the prevailing rate for bank cable
transfers for such date, as quoted by leading United States banks in New York
City dealing in the foreign exchange market.  Checks must be payable to UT
SOUTHWESTERN and sent to:


 
UT Southwestern Medical Center at Dallas

 
Office for Technology Development

 
5323 Harry Hines Boulevard

 
Dallas, Texas 75390-9094

 
ATTN:  Director for Technology Development

 
 
 
Page 5 of 13

--------------------------------------------------------------------------------



6.  SPONSORED RESEARCH


If LICENSEE desires to sponsor research for or related to the LICENSED SUBJECT
MATTER, and particularly when LICENSEE receives payments for sponsored research
pursuant to a sublicense agreement under this AGREEMENT, LICENSEE will in good
faith consider funding the research at UT SOUTHWESTERN.


7.  TERM AND TERMINATION


7.1           The term of this AGREEMENT is from the EFFECTIVE DATE to the full
end of the term or terms for which PATENT RIGHTS have not expired or, if only
TECHNOLOGY RIGHTS are licensed and no PATENT RIGHTS are applicable, for a period
of 20 years.


7.2           Any time after 2 years from the EFFECTIVE DATE, BOARD and UT
SOUTHWESTERN have the right to terminate this license in any national political
jurisdiction if LICENSEE, within 90 days after receiving written notice from UT
SOUTHWESTERN of the intended termination, fails to provide written evidence
satisfactory to UT SOUTHWESTERN that LICENSEE or its sublicensee(s) has used
reasonable diligence to commercialize or is using reasonable diligence in
actively attempting to commercialize a licensed invention in such
jurisdiction(s). The following definitions apply to Article 7: (1)
“commercialize” means having SALES of LICENSED PRODUCTS in such jurisdiction;
(2) “attempting to commercialize” means having SALES of LICENSED PRODUCTS or an
effective, ongoing and active research, development, manufacturing, marketing or
sales program as appropriate, directed toward obtaining regulatory approval,
and/or production and/or SALES of LICENSED PRODUCTS in any jurisdiction in
accordance with LICENSEE’s business, legal, medical and scientific judgment and
LICENSEE’s normal practices and procedures for products having similar technical
and commercial potential; and (3) “reasonable diligence” means diligence that
is, in LICENSEE’s good faith judgment, commercially and scientifically
reasonable with respect to the relevant geographical region(s) and LICENSED
PRODUCT(s), it being expressly understood and agreed that it shall not
constitute a failure of reasonable diligence if LICENSEE does not attempt to
commercialize, does not commercialize, or ceases efforts to do so, in any region
and with respect to any LICENSED PRODUCT where such commercialization would
require a license of rights from a third party, which rights LICENSEE is unable
to secure on commercially reasonable terms after having made a good faith effort
to do so.


7.3           This AGREEMENT will earlier terminate:



 
a.
automatically if LICENSEE becomes bankrupt or insolvent and/or if the business
of LICENSEE is placed in the hands of a receiver, assignee, or trustee, whether
by voluntary act of LICENSEE or otherwise; or




 
b.
upon 30 days written notice from BOARD if LICENSEE breaches or defaults on its
obligation to make payments (if any are due) or reports, in accordance with the
terms of Article 5 hereunder, unless, before the end of the 30 day period,
LICENSEE has cured the breach or default and so notifies BOARD, stating the
manner of the cure; or

 
 
Page 6 of 13

--------------------------------------------------------------------------------


 

 
c.
upon 90 days written notice if LICENSEE breaches or defaults on any other
material obligation under this AGREEMENT, unless, before the end of the 90 day
period, LICENSEE has cured the breach or default and so notifies BOARD, stating
the manner of the cure; or




 
d.
at any time by mutual written agreement between LICENSEE, UT SOUTHWESTERN and
BOARD, upon 30 days written notice to all parties and subject to any terms
herein which survive termination; or




 
e.
under the provisions of Section 7.2 if invoked; or




 
f
at any time by LICENSEE upon 30 days written notice to all parties and subject
to any terms herein which survive termination.



7.4           If this AGREEMENT is terminated for any cause:



 
a.
nothing herein will be construed to release either party of any obligation
matured prior to the effective date of the termination;




 
b.
after the effective date of the termination, LICENSEE will provide BOARD with a
written inventory of all LICENSED PRODUCTS in process of manufacture, in use or
in stock.  LICENSEE may SELL any such LICENSED PRODUCTS within the 90 day period
following such termination if it pays earned royalties thereon, and any other
amount due pursuant to the terms of Article 5; and




 
c.
LICENSEE will be bound by the provisions of Articles 11 (Indemnification), 12
(Use of Name), and 13 (Confidential Information) of this AGREEMENT.



8.  INFRINGEMENT BY THIRD PARTIES


8.1           LICENSEE, at its expense, may enforce any patent exclusively
licensed hereunder against infringement by third parties and it is entitled to
retain recovery from such enforcement.  After LICENSEE recovers it reasonable
out-of-pocket legal expenses incurred in such enforcement LICENSEE must pay
BOARD royalties due under Article 5 on any monetary recovery if the monetary
recovery is for damages or a reasonable royalty in lieu thereof.  If LICENSEE
does not file suit against a substantial infringer of a patent within 6 months
of knowledge thereof and has not entered into good faith negotiations to
sublicense such infringer, and such infringement has not otherwise ceased, then
BOARD may enforce any patent licensed hereunder on behalf of itself and LICENSEE
at BOARD’s sole expense, BOARD retaining all recoveries from such enforcement
and/or reducing the license granted hereunder to non-exclusive with respect to
the relevant patent(s).


8.2           In any infringement suit or dispute, the parties agree to
cooperate fully with each other.  At the request and expense of the party
bringing suit, the other party will permit access to all relevant personnel,
records, papers, information, samples, specimens, etc., during regular business
hours.
 
 

 
Page 7 of 13

--------------------------------------------------------------------------------


 
9.  ASSIGNMENT


Except in connection with a merger, consolidation, reorganization or
acquisition, or the sale of all of substantially all of LICENSEE’s assets to
which this AGREEMENT relates to a third party, this AGREEMENT may not be
assigned by LICENSEE without the prior written consent of BOARD, which will not
be unreasonably withheld.


10.  PATENT MARKING


LICENSEE must permanently and legibly mark all products, packaging and
documentation manufactured or SOLD by it under this AGREEMENT with a patent
notice as may be permitted or required under Title 35, United States Code.


11.  INDEMNIFICATION


LICENSEE agrees to hold harmless and indemnify BOARD, INVENTORS, SYSTEM, UT
SOUTHWESTERN, its Regents, officers, employees and agents (collectively,
“Indemnitees”) from and against any claims, demands, or causes of action
whatsoever, including without limitation those arising on account of any injury
or death of persons or damage to property caused by, or arising out of, or
resulting from, the exercise or practice of the license granted hereunder by
LICENSEE, its AFFILIATES or their officers, employees, agents or
representatives, except to the extent that such claims, demands, or causes of
action are caused by, or arise out of, or result from, the negligence or
intentional misconduct of an Indemnitee.  The obligations of LICENSEE stated in
this Article 11 shall apply only if an Indemnitee notifies LICENSEE in writing
following receipt of written notice of any claim or suit brought against
Indemnitee in respect of which Indemnitee intends to invoke the provisions of
this Article 11.  Subject to the statutory duties of the Texas Attorney General,
LICENSEE shall have the right to control the defense of any such action,
including the right to select counsel to defend an Indemnitee and LICENSEE, and
to settle any claim.  LICENSEE shall keep the Indemnitee informed on a current
basis of its defense of any claims pursuant to this Article 11.


12.  USE OF NAME


LICENSEE may not use the name of UT SOUTHWESTERN, SYSTEM, INVENTORS or BOARD
without express written consent from UT SOUTHWESTERN and/or SYSTEM.


13.  CONFIDENTIAL INFORMATION


13.1           BOARD and LICENSEE each agree that all information forwarded to
one by the other for the purposes of this AGREEMENT (1) are to be received in
strict confidence, (2) are to be used only for the purposes of this AGREEMENT,
and (3) are not to be disclosed by the recipient party, its agents or employees
without the prior written consent of the other party, except to the extent that
the recipient party can establish competent written proof that such information:



 
a.
was in the public domain at the time of disclosure;




 
b.
later became part of the public domain through no act or omission of the
recipient party, its employees, agents, successors or assigns;




 
c.
was lawfully disclosed to the recipient party by a third party having the right
to disclose it;

 
 
 
Page 8 of 13

--------------------------------------------------------------------------------


 

 
d.
was already known by the recipient party at the time of disclosure;




 
e.
was independently developed by the recipient; or




 
f.
is required by law or regulation to be disclosed, provided however, that the
disclosing party shall first give the other party written notice and adequate
opportunity to object to such order for disclosure or to request confidential
treatment.



13.2           Information shall not be deemed to be available to the public or
to be in the recipient’s possession merely because it:



 
a.
includes information that falls within an area of general knowledge available to
the public or to the recipient (i.e., it does not include the specific
information provided by the other party); or




 
b.
can be reconstructed in hindsight from a combination of information from
multiple sources that are available to the public or to the recipient, if not
one of those sources actually taught or suggested the entire combination,
together with its meaning and importance.



13.3           Each party’s obligation of confidence hereunder shall be
fulfilled by using at least the same degree of care with the other party’s
confidential information as it uses to protect its own confidential
information.  This obligation shall exist while this AGREEMENT is in force and
for a period of 3 years thereafter.


14.  PATENTS AND INVENTIONS


LICENSEE, with the written approval of UT SOUTHWESTERN, such approval will not
be unreasonably withheld, shall have the right, but not the obligation, to
designate patent counsel to prepare, file, prosecute and maintain all patent
applications and patents included in PATENT RIGHTS.  If LICENSEE declines to
designate patent counsel, UT SOUTHWESTERN will designate patent counsel to
prepare, file, prosecute and maintain all patent applications and patents
included in PATENT RIGHTS.  LICENSEE will be responsible for all costs related
to searching, filing, prosecuting and maintaining all patent applications and
patents included in PATENT RIGHTS and will directly pay designated patent
counsel for all such costs.  If, after consultation, both parties agree that
additional patent applications should be filed for PATENT RIGHTS, LICENSEE will
direct approved patent counsel to prepare and file the appropriate applications
and such applications will be included in PATENT RIGHTS (the parties agree to
timely amend Exhibit 1 in writing when new matter is added under PATENT
RIGHTS).  If LICENSEE does not intend to pay patent costs for PATENT RIGHTS,
LICENSEE will notify UT SOUTHWESTERN at least 90 days prior to the deadline for
such payment.  If LICENSEE notifies UT SOUTHWESTERN that it does not intend to
pay such costs, or if LICENSEE does not respond or make an effort to reach
agreement on the disposition of rights in the subject invention, then UT
SOUTHWESTERN may pay such costs or file such application at its own expense and
LICENSEE will have no further rights to such invention.  All communications
between LICENSEE and patent counsel regarding PATENT RIGHTS, including, but not
limited to, patent applications, status reports, filing deadline notices,
declarations, office actions and responses to office actions, will be copied to
UT SOUTHWESTERN and to BOARD.  All parties have the right to review and comment
upon the wording of the specifications, claims and responses to Office Actions
prior to their submission to the appropriate patent office.  LICENSEE will
instruct patent counsel to provide UT SOUTHWESTERN with copies of all invoices
providing detailed descriptions of all costs and expenses incurred by designated
patent counsel in connection with PATENT RIGHTS.  LICENSEE will provide evidence
to UT SOUTHWESTERN of payment of such invoices within 60 days of LICENSEE’S
receipt thereof.
 
 
 
 
Page 9 of 13

--------------------------------------------------------------------------------



15.  GENERAL


15.1           This AGREEMENT constitutes the entire and only agreement between
the parties for LICENSED SUBJECT MATTER and all other prior negotiations,
representations, agreements, and understandings are superseded hereby.  No
agreements altering or supplementing the terms hereof may be made except by a
written document signed by both parties.


15.2           Any notice required by this AGREEMENT shall be effective upon
receipt and shall be given by facsimile transmission confirmed by personal
delivery (including delivery by reputable messenger services such as Federal
Express) or by prepaid, first class, certified mail, return receipt requested,
addressed in the case of BOARD and UT SOUTHWESTERN to:


 
UT Southwestern Medical Center at Dallas

 
Office for Technology Development

 
5323 Harry Hines Boulevard

 
Dallas, Texas 75390-9094

 
ATTENTION:  Ray Wheatley, M.S.

 
Phone:  (214) 648-1888

 
Fax:  (214) 648-1889



with copies to:


 
Board of Regents

 
The University of Texas System

 
201 West 7th Street

 
Austin, Texas 78701

 
ATTENTION:  Office of General Counsel

 
Phone:  (512) 499-4462

 
Fax:  (512) 499-4523



or in the case of LICENSEE to:


Peregrine Pharmaceuticals, Inc.
14272 Franklin Avenue, Suite 100
Tustin, California
ATTENTION:  Steven King, Ph.D.
Phone:  714-508-6000
Fax:  714-838-4094


or other addresses as may be given from time to time under the terms of this
notice provision.


15.3           LICENSEE must comply with all applicable national, state and
local laws and regulations in connection with its activities pursuant to this
AGREEMENT.


15.4           This AGREEMENT will be construed and enforced in accordance with
the laws of the United States of America and of the State of Texas.  The Texas
state courts of Dallas County, Texas (or, if there is exclusive federal
jurisdiction, the United States District Court for the Northern District of
Texas) shall have exclusive jurisdiction and venue over any dispute arising out
of this AGREEMENT, and LICENSEE hereby consents to the jurisdiction of such
courts.
 
 
 
Page 10 of 13

--------------------------------------------------------------------------------



15.5           Failure of either party to enforce a right under this AGREEMENT
will not act as a waiver of that right or the ability to later assert that right
relative to the particular situation involved.


15.6           Headings are included herein for convenience only and shall not
be used to construe this AGREEMENT.


15.7           If any part of this AGREEMENT is for any reason found to be
unenforceable, all other parts nevertheless remain enforceable.


IN WITNESS WHEREOF, parties hereto have caused their duly authorized
representatives to execute this AGREEMENT.

 
BOARD OF REGENTS OF THE
PEREGRINE PHARMACEUTICALS, INC.
UNIVERSITY OF TEXAS SYSTEM
     
By   /s/ John A. Roan                                       
By  /s/ Edward Legere                                        
John A. Roan
Edward Legere
Executive Vice President for Business Affairs
President and CEO
UT Southwestern Medical Center at Dallas
     
Date 8-13-01                   
Date 08/08/01                      





Approved as to Content:
 
By   /s/ Dennis K. Stone                                      
Dennis K. Stone, M.D.
Vice President for Technology Development
UT Southwestern Medical Center at Dallas
 
Date 10Aug2001             


 
Page 11 of 13

--------------------------------------------------------------------------------


 
EXHIBIT 1


PATENT RIGHTS
 
(a)           U.S. Patent Application Number 60/092,672, filed July 13, 1998,
entitled “Cancer Treatment Using Antibodies to Aminophospholipids” (UT
SOUTHWESTERN File Reference UTSD:0549PZ1);


(b)           U.S. Patent Application Number 60/110,608, filed December 2, 1998,
entitled “Cancer Treatment Using Antibodies to Aminophospholipids” (UT
SOUTHWESTERN File Reference UTSD:0549PZ2);


(c)           U.S. Patent Application Number 09/351,543, filed July 12, 1999,
entitled “ Cancer Treatment Methods Using Antibodies to Aminophospholipids” (UT
SOUTHWESTERN File Reference UTSD:0549);


(d)           U.S. Patent Application Number 09/351,862, filed July 12, 1999,
entitled “ Cancer Treatment Kits Using Antibodies to Aminophospholipids” (UT
SOUTHWESTERN File Reference UTSD:0549-1);


(e)           International Patent Application Number PCT/US99/15600, filed July
12, 1999, entitled “ Cancer Treatment Using Antibodies to Aminophospholipids”
(UT SOUTHWESTERN File Reference UTSD:0549PCT);


(f)           Australian Patent Application Number 54585/99, filed December 22,
2000, entitled “ Cancer Treatment Using Antibodies to Aminophospholipids” (UT
SOUTHWESTERN File Reference UTSD:0549 AU);


(g)           Canadian Patent Application Number 2,333,147, filed January 3,
2001, entitled “ Cancer Treatment Using Antibodies to Aminophospholipids” (UT
SOUTHWESTERN File Reference UTSD:0549 CA);


(h)           European Patent Application Number 99940802.4, filed January 11,
2001, entitled “ Cancer Treatment Using Antibodies to Aminophospholipids” (UT
SOUTHWESTERN File Reference UTSD:0549 EU);


(i)           Japanese Patent Application Number 2000-558843, filed January 12,
2001, entitled “ Cancer Treatment Using Antibodies to Aminophospholipids” (UT
SOUTHWESTERN File Reference UTSD:0549 JP);


(j)           Brazilian Patent Application Number PI 9911882-3, filed January 5,
2001, entitled “ Cancer Treatment Using Antibodies to Aminophospholipids” (UT
SOUTHWESTERN File Reference UTSD:0549 BR);


(k)           Israeli Patent Application Number 140700, filed January 3, 2001,
entitled “ Cancer Treatment Using Antibodies to Aminophospholipids” (UT
SOUTHWESTERN File Reference UTSD:0549 IL);


(l)           Mexican Patent Application Number 2001/000457, filed January 12,
2001, entitled “ Cancer Treatment Using Antibodies to Aminophospholipids” (UT
SOUTHWESTERN File Reference UTSD:0549 MX);
 
Page 12 of 13

--------------------------------------------------------------------------------


 
(m)           New Zealand Patent Application Number 508950, filed December 12,
2000, entitled “ Cancer Treatment Using Antibodies to Aminophospholipids” (UT
SOUTHWESTERN File Reference UTSD:0549 NZ); and


(n)    Singapore Patent Application Number 2000 07409-6, filed December 15,
2000, entitled “ Cancer Treatment Using Antibodies to Aminophospholipids” (UT
SOUTHWESTERN File Reference UTSD:0549 SG).

 
 
 
 
 
 
 
 
 
 
 
 
 
Page 13 of 13

--------------------------------------------------------------------------------

 